___________

                                     No. 95-2946
                                     ___________

Douglas Edward Wade,                       *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
     v.                                    * District Court for the
                                           * Eastern District of Missouri.
Otis Elevator Company,                     *
                                           *       [UNPUBLISHED]
              Appellee.                    *
                                     ___________

                        Submitted:   August 5, 1996

                            Filed:   August 12, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Douglas E. Wade appeals pro se from the district court's1 grant of
judgment as a matter of law in favor of Otis Elevator Company following
trial of his personal injury claim.       Wade argues that the trial judge did
not allow Wade to explain answers during his trial testimony, and that his
trial lawyer "was derelict in his duty."       However, in a civil case, these
contentions do not provide a basis for reversing the ruling that Wade's
evidence was insufficient as a matter of law.          Accordingly, we affirm.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     The HONORABLE DONALD J. STOHR, United States District Judge
for the Eastern District of Missouri.